Allowance
	Claims 1-12 are hereby deemed patentable. 
The specific limitations of “a guide block coupled to the first frame; a motor coupled to the first frame; a pinion gear configured to be rotated by operation of the motor; a linear unit extending in the first direction and coupled to the second frame, wherein the linear unit includes: a gear rack portion is-moved in the first direction or the second direction in response to rotation of the pinion gear; and a guide rail portion coupled with the gear rack portion such that the guide rail portion faces in a different direction from the gear rack portion; and wherein the guide rail portion is engaged with the guide block and configured to pass through the guide block according to movement of the gear rack portion in response to the rotation of the pinion gear” in Claim 1, and similarly in Claims 11 and 12, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Kwak et al. (US Publication 2006/0135229) discloses a mobile terminal comprising: a first frame 100; a second frame 200 configured to slidably move with respect to the first frame in a first direction or a second direction opposite the first direction; and a driving unit configured to move the second frame and comprising: a motor 310 coupled to the first frame; a pinion gear 320 configured to be rotated by operation of the motor; a gear rack 330 extending in the first direction and coupled to the second frame, wherein the gear rack is moved in the first direction or the second direction in response to rotation of the pinion gear; a guide rail 201 coupled with the gear rack; and a guide block 101 coupled to the first frame, wherein the guide rail is engaged with the guide block and configured to pass through the guide block according to movement of the gear rack in response to the rotation of the pinion gear.  
However, as noted by applicant in applicant’s arguments submitted on 05/09/2022, pp. 6-8, Kwak does not disclose a guide block coupled to the first frame; a motor coupled to the first frame; a pinion gear configured to be rotated by operation of the motor; a linear unit extending in the first direction and coupled to the second frame, wherein the linear unit includes: a gear rack portion is-moved in the first direction or the second direction in response to rotation of the pinion gear; and a guide rail portion coupled with the gear rack portion such that the guide rail portion faces in a different direction from the gear rack portion; and wherein the guide rail portion is engaged with the guide block and configured to pass through the guide block according to movement of the gear rack portion in response to the rotation of the pinion gear.  

Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841